PER CURIAM.
Verite Antiques, Inc., appeals an adverse final judgment after bench trial. We conclude that the judgment is supported by the record. See Estate of Newman v. *381Newman, 859 So.2d 1291 (Fla. 3d DCA 2003). The issues decided were within the pleadings or tried by consent. See Fla. R. Civ. P. 1.190; Rosenberg v. Guardian Life Ins. Co., 510 So.2d 610, 611 (Fla. 3d DCA 1987); The Twenty-Four Collection, Inc. v. M. Weinbaum Const., Inc., 427 So.2d 1110 (Fla. 3d DCA 1983). The evidentiary issues were not the subject of proper objection or proffer in the trial court. See § 90.104, Fla. Stat. (2002).
Affirmed.